—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 16, 1993, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and sentencing him to a term of 8 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 years to life and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Rubin, Kupferman and Williams, JJ.